Citation Nr: 1430041	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-47 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for a muscle disorder, claimed as joint ache muscle condition.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from February 2003 to May 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2008, in June 2008, and in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran did not express disagreement with February 2008 and June 2008 rating decisions; however, new and material evidence was received within a year of those unappealed decisions.  Accordingly, those rating decision are the proper rating actions on appeal as they remained pending pursuant to the operation of 38 C.F.R. § 3.156(b).

In December 2009, the Veteran requested a hearing before a Veterans Law Judge, but in March 2010, he withdrew his hearing request. 

The Board remanded the claim in September 2012 for further development and consideration.  

In April 2013, the RO issued a rating decision granting service connection for a right shoulder disability, which had previously been on appeal after being denied by the RO's rating decision issued in February 2008.  The RO also granted service connection for chronic sinusitis and a lumbar spine disability, which had previously been on appeal after being denied by the RO's June 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for a right ankle disorder and a psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The probative evidence indicates the Veteran's hypertension was not shown in service or within one year thereof, and is not related to service.

2.  The Veteran does not have a current chronic muscle disorder, other than lumbar spine degenerative disc disease and right shoulder rotator cuff tear status post arthroscopy, which are already service-connected.


CONCLUSIONS OF LAW

1.  The criteria for service connection for high blood pressure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a muscle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudication notice by way of letters dated in March 2007 and February 2008.  The letters notified him of the information and evidence necessary to substantiate a claim of service connection.  The notification substantially complied with the specificity requirements of Dingess identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained the Veteran's service treatment records for his first period of service, Social Security Administration (SSA) disability records, and post-service treatment records.  With the exception of three sick slips, the service treatment records from his second period of service are unavailable.  In January 2008, the RO issued a formal finding of unavailability regarding the service treatment records from the Veteran's second period of service.  The Veteran was notified of the unavailability of these records by letter dated that same month.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran was afforded a VA examination regarding his hypertension claim.  The examination is adequate as the physician reviewed the claims file, conducted an examination, provided a fully articulated opinion, and supported his conclusions with reasoned analysis.  An examination and opinion regarding the muscle disorder was not sought.  There is also no competent evidence that the Veteran has a current chronic musculoskeletal disability (other than for which he is already service-connected); no competent evidence of a chronic musculoskeletal disorder in service or within a presumptive period; and no competent evidence showing that any current musculoskeletal disorder (other than for which he is already service-connected) may be related to active service.  Therefore, a medical examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Additionally, there has been substantial compliance with the prior remand.  Pursuant to the remand directives, the AOJ attempted to obtain VA treatment records prior to 2005.  However, VA treatment records prior to 2005 are unavailable and a formal finding of unavailability was issued in May 2013.  The Veteran was notified of the unavailability of these records that same month by telephone.  There has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. Analysis

Service connection may be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R § 3.303 (2013).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection for certain disorders, including cardiovascular-renal disease (e.g. hypertension) and psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1). 

The minimum compensable rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records from the Veteran's first period of service show no complaints, findings, or treatment for high blood pressure or muscle problems.  In a June 1976 separation report of medical history, the Veteran denied ever having high blood pressure or, swollen or painful joints.  He also answered "no" and "don't know" to ever having or currently having arthritis, rheumatism, or bursitis.  In a June 1976 separation examination report, blood pressure was recorded as 110/68.  The clinical evaluations of the cardiovascular and musculoskeletal systems were reported as normal. 

The Veteran's service treatment records from his second period of service are unavailable, with the exception of three sick slips.  The Veteran has stated that he did not seek treatment for hypertension in service.  A March 2003 sick slip reflects that the Veteran was seen for sinusitis, body ache, and back pain; Allegra was prescribed.  A May 2003 sick slip indicates that he was seen for right shoulder pain; a right shoulder X-ray was ordered or performed, Flexeril and Naproxen were prescribed, and he was discharged to duty.  Another May 2003 sick slip shows that he was seen for back pain and right shoulder pain.  He was sent to his quarters for 24 hours and placed on light duty for five days.  

A private treatment note dated in December 2000 indicated that the Veteran had borderline high blood pressure (130/90), but his normal blood pressure was usually lower.  He was diagnosed with overweight/obesity.  Private treatment records from 2003 and 2004 do not contain diagnoses of hypertension and or any anti-hypertensive medication.  The Veteran submitted a list of prescriptions starting in January 2003 that he obtained from Walgreens.  The first mention of anti-hypertensive medication (i.e. enalapril maleate and hydrochlorothiazide) was in July 2006.  He also submitted a list of prescriptions he obtained from Farmacia San Pablo starting in January 2004.  The first mention of anti-hypertensive medication (enalapril maleate) was in December 2005.  Subsequent private and VA treatment records show evaluation and treatment for hypertension no earlier than 2005.

The SSA granted the Veteran disability insurance benefits, effective November 2005, due to major depression with psychotic features and hypertension.  

In a medical opinion dated in March 2009, Dr. N.O., a private physician opined that it is more probable than not that the Veteran's hypertension is "service connected."  

At a VA hypertension examination in October 2012, a VA examiner confirmed the Veteran's diagnosis of hypertension and opined that the Veteran hypertension was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that, per the Veteran's medical records, he had been diagnosed and treated for hypertension since December 8, 2005, two year and half after separation from service.  The Veteran also reported that he started on treatment for high blood pressure on November 14, 2005.  The examiner further explained that there is no evidence in the Veteran's claims file of treatment or diagnosis of hypertension during military service.  

A VA examination was not provided for the claimed muscle disorder.  However, in the absence of any competent, credible evidence of a possible association with service, VA is not required to further develop this particular claim by affording the Veteran a VA examination or by obtaining a medical opinion.  38 U.S.C.A. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hypertension

The evidence reflects that the Veteran has a current hypertension disorder.  The salient question is whether this disability is related to service.  

The October 2012 VA medical opinion addresses whether the hypertension is related to service.  The VA examiner opined that the current hypertension disorder is not related to service and he supported that opinion with a fully explained clinical rationale.  The VA opinion is persuasive evidence against the Veteran's claim as the examiner reviewed the medical records, conducted a physical examination, and is qualified through education, training, or experience to offer a diagnosis and a medical opinion.  

The Board has considered the favorable private opinion from Dr. N.O., however, that medical opinion was unsupported by any articulated rationale.  Therefore, the opinion is afforded little, if any, probative value and is insufficient to decide the claim on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion). 

The Veteran's unsupported lay opinion regarding causal nexus carries little evidentiary weight.  A certain amount of medical expertise is necessary to provide such an opinion given the circumstances in this case, where the question involved is medically complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make diagnose hypertension or present an opinion on the complex medical issue as to whether his hypertension had onset in service or within a presumptive period.  Thus, the Veteran's lay opinion is afforded little probative value with regard to determining causal nexus.

In addition, there is no competent lay or medical evidence, either contemporaneous with or after service, that hypertension was 'noted' during service or within the presumptive period.  The earliest evidence of a hypertension diagnosis was in 2005.  Therefore, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 C.F.R. § 3.303(b) is not established.  

On his February 2007 application for VA compensation, the Veteran indicated that his hypertension began in 2004.  He asserts that he is entitled to service connection for hypertension on a presumptive basis as it first became manifest within one year of separation from his secondary period of service.  In a statement received in April 2008, the Veteran essentially stated that stress during his second period of service caused his hypertension, but he did not want to go on sick call because he was a leader and wanted to set a good example for his fellow servicemen, so he did not get the condition diagnosed and treated in service.  Despite the Veteran's contention, the presumption under 38 C.F.R. §§ 3.307, 3.309 is inapplicable in this case.  The competent and probative evidence of record does not show that the hypertension was manifested to a degree of 10 percent within one year from the date of separation from either period of active duty, i.e., by July 1977 or by May 2004.  Therefore, it is not presumed that this disability is related to service.  38 C.F.R. §§ 3.307, 3.309.

Muscle Disorder

The Veteran asserts that his muscle aches and pain started during his second period of service.  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Post-service medical records show complaints and treatment for back pain and right upper extremity pain.  The Veteran is currently in receipt of service connection for lumbar spine degenerative disc disease and right shoulder rotator cuff tear status post arthroscopy.  Service connection for bilateral knee arthralgia was denied in an unappealed February 2010 rating decision, which is final.  A claim for entitlement to service connection for a right ankle disability is currently on appeal, and has been remanded for additional development.  

The record does not reflect diagnoses of other chronic musculoskeletal disorders.  The Veteran is competent to describe symptoms he experiences, such as joint aches or pain; however, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  And, the Veteran did not have any service in the Persian Gulf such that the regulations pertinent to an undiagnosed illness and medically unexplained chronic multi-symptom illness Persian Gulf Veteran are applicable.  See 38 C.F.R. § 3.317.

A chronic musculoskeletal disorder, manifested merely by joint aches and pain, is not a simple medical condition that the Veteran is competent to diagnose because it falls outside the realm of common knowledge of a lay person.  That is, a diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions regarding such complex medical issues.  Therefore, the Veteran's lay opinion that he currently has a chronic musculoskeletal disorder (other than his service-connected back and right shoulder disorders) is neither competent nor probative evidence in support of his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer).

Absent any evidence of a current musculoskeletal disorder, other than the already service-connected lumbar spine and right shoulder disabilities (and the bilateral knee arthralgia which was previously denied in a final rating decision and a right ankle disorder which is remanded), service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In closing, it is unfortunate that the majority of the Veteran's service treatment records from his second period of service are unavailable.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The above analysis provides a thorough explanation of the Board's findings and conclusion.  Therefore, the Veteran is not prejudiced by the absence of these service treatment records in this case, particularly with respect to the claim for hypertension as the Veteran has stated that he did not seek treatment for hypertension in service.    

The preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection for hypertension and a muscle disorder, claimed as joint ache muscle condition, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for high blood pressure is denied.

Service connection for a muscle disorder, claimed as joint ache muscle condition, is denied.


REMAND

This case be must again be remanded to the agency of original jurisdiction for another opinion to comply with the Board's original remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The prior remand instructed the RO to afford the Veteran an examination regarding his right ankle, if competent and credible evidence showed that a right ankle disability was possibly related to service or to a service-connected disability.  The Veteran's electronic Virtual VA folder contains two VA records, dated in October 2011, which show treatment for 'right ankle pain secondary to post-traumatic arthritis/2003.'  These records suggest the possibility that the Veteran currently has arthritis that had onset in service.  He must be afforded an examination.  

With respect to the claimed psychiatric disorder, the Veteran was afforded a VA examination in October 2012.  The examiner did not render an opinion as to whether a psychiatric disorder pre-existed the Veteran's second period of service and, if so, whether the psychiatric disorder was aggravated in service.  A new opinion is required.

Finally, entitlement to TDIU is inextricably intertwined with the claims of service connection for the right ankle and psychiatric disorders.  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

In addition, the Veteran should be given an opportunity to identify any healthcare providers who have treated him for his right ankle and psychiatric disorders.  All outstanding records that are identified are to be obtained.  The file also should be updated to include all relevant VA treatment records since May 2013.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his right ankle and psychiatric disorders.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained, to include VA treatment records from the San Juan VA Medical Center since May 2013.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified. 

2.  Then, schedule the Veteran for an orthopedic examination to determine the nature and etiology of any right ankle disability.  The claims file must be reviewed by the examiner.  For any right ankle disability identified on examination, please provide an opinion as to whether it is at least as likely as not that such disability had onset during a period of active service or, is otherwise related to a period of active service.  

If arthritis is diagnosed, the examiner is to state whether it is at least as likely as not that arthritis manifested within a year of discharge from either period of service (i.e., by July 1977 or by May 2004).

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of any current psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type).  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to answer the following questions:

(a) Is it at least as likely as not that any current psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type) had onset in or, is otherwise related the Veteran's first period of service from July 1974 to July 1976.  

(b) Is it at least as likely as not that any current psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type) manifested within one year of the Veteran's first period of service, i.e. by July 1977?

In formulating these responses, discuss the significance, if any, of the Veteran's reports of depression or excessive worry and nervous trouble at separation examination in June 1976.  

(c) Is the evidence is both clear and unmistakable (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) that the Veteran had a psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type) prior to entering his second period of service that began in February 2003?  

(d) If so, is there clear and unmistakable evidence that a pre-existing psychiatric disorder was NOT aggravated as a result of that period of service?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

(e) If the evidence does not demonstrate clearly and unmistakably that a psychiatric disorder existed prior to his period of active duty from February 2003 to May 2003, is it at least as likely as not that any current psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type) had onset on, or is related to that period of service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the claim.  If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


